*909OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Petitioner commenced this article 78 proceeding to compel production of certain documents after his Freedom of Information Law request, initially directed to the District Attorney, was denied in a letter signed by the District Attorney’s records access officer. Inasmuch as the District Attorney failed to advise petitioner of the availability of an administrative appeal in the office (see, 21 NYCRR 1401.7 [b]) and failed to demonstrate in this proceeding that procedures for such an appeal had, in fact, even been established (see, Public Officers Law § 87 [1] [b]), he cannot be heard to complain that petitioner failed to exhaust his administrative remedies.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, without costs, in a memorandum.